Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statements
Applicant’s Information Disclosure Statements, filed Nov. 5, 2020, March 11, 2021 and July 15, 2021 are acknowledged and have been considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the vehicle with CVT and drivetrain having first and second output shafts, where one of the first output shaft and the second output shaft passes under the CVT (see claims 1 and 11) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 11 is objected to because of the following informalities:  In claim 11, line 8, “a longitudinal axes” should either be –a longitudinal axis-- or –longitudinal axes—[i.e., the “a” should be removed].  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 11 recite--and dependent claims 2-10 and 12-13 include-- a vehicle with CVT and drivetrain having first and second output shafts, where one of the first output shaft and the second output shaft passes under the CVT. The application as filed fails to teach this arrangement. Specification paragraphs 0015-0018 refer to the forward drive shaft, and rearward transaxle, but do not describe either of these elements as passing under the CVT.
Further, from a cursory review of figure 2, it is clearly conveyed that the forward drive shaft (36) does not pass beneath the CVT (26, 28, 30), and the rear transaxle (34) also does not pass beneath the CVT as the CVT is laterally disposed with respect to these elements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Bennett et al (US 2008/0283326, cited by applicant). Bennett et al. teach an all-terrain vehicle with a body and frame (frame, figure 7), a pair of front ground engaging members in the form of driven wheels (12, 14), a pair of rear ground engaging members in the form of driven wheels (16, 18), a motor (72) having a crankshaft (73), positioned rearward of the front ground engaging member[s], a CVT (74) having a drive clutch (98) connected to an input drive shaft (101) and a driven clutch (99) connected to an output driven shaft (154), the drive clutch being rotatably coupled to the crankshaft and positioned rearward of the crankshaft and rearward of the motor, the drive clutch transferring rotational energy from the crankshaft to the driven clutch (e.g., via the belt), the driven clutch also being rearward of the crankshaft and rearward of the motor; and a drivetrain (internal gearing in 124) having an input (159), a first output shaft (138) driven by the input via the CVT and a second output shaft (136) driven by the input via the CVT, the first output shaft being coupled to the front ground engaging member (through connecting shaft and differential 80, see ¶0082), the second output shaft being coupled to the rear ground engaging member (through connecting shaft and rear differential 78, also ¶0082), wherein one of the first output shaft and the second output shaft passes under the CVT (shaft 83 passes under the CVT, see figure 11), the arrangement further including a centrifugal clutch (150) attached to one of the crankshaft and drive clutch (connected via shaft 134, fed from crankshaft 73, also not intervening element 130, 132); the engine taught to optionally fit within an envelope having a width from 5.83” to 10.38”, or from 9” to 17” (see figure 14); the arrangement .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett et al. (cited above). Initially, the reference to Bennett et al. is discussed above and while teaching a width profile for the engine as being within an envelope having a width from 5.83” to 10.38”, or from 9” to 17”, which would fall within the range of 21.5 inches or less (claims 10, 13) or being between 16 inches and 23 inches (claim 9), the reference does not specifically teach the envelope of the motor and CVT as falling within this range. To the extent that the vehicle taught by Bennett et al. is specifically a straddle vehicle and Bennett et al. recognize the utility of a compact width, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the width profile of both the motor and CVT as falling within a range of 21.5 inches or less (claims 10, 13) or being between 16 inches and 23 inches (claim 9), for example by providing the CVT in a laterally compact configuration by reducing the diameters of the respective components and/or by reorienting the existing components to take a more vertical orientation, allowing the lateral width to remain small, so as to ensure a compact lateral configuration for one rider, and/or for facilitating a second rider to also experience the compact straddle configuration. 
Allowable Subject Matter
Claims 14-17 are allowed.

Claims Not Rejected over the Prior Art
Claims 2-6 and 8 are not currently rejected as being anticipated by or obvious over the prior art of record, however they are not in condition for allowance as they do not find support in the application as filed. See the rejection under 35 USC §112(a) or ¶1 set forth above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Arkus-Duntov teaches a known drive configuration with a shaft beneath a motor; Tsutsumikoshi teaches a known configuration where the motor and CVT are longitudinally spaced with respect to each other; Gagnon et al. teach a known all wheel drive straddle-type ATV; Rasidescu et al. teach an ATV structure in straddle configuration and including a CVT; Cover et al., Huang et al. and Kennedy et al. teach ATVs with frames, motors and drive structures of pertinence. 

Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616